Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 1 of 18 Page ID #3895




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CATHERINE ALEXANDER,


               Plaintiff,
                                          Case No. 3:18-cv-0966-SMY
 v.
                                          JURY TRIAL DEMANDED
 TAKE-TWO INTERACTIVE SOFTWARE,
 INC., et al.


              Defendants.


      PLAINTIFF’S RESPONSE TO DEFENDANTS’ OMNIBUS MOTION IN LIMINE
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 2 of 18 Page ID #3896




                                            TABLE OF CONTENTS

I.    Response to Defendants’ Motion to Exclude Evidence, Testimony, or Arguments
      Concerning Defendants’ Revenues and Profits ...................................................................... 1

II.   Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument Regarding
      Marketing, Advertising, or Critical Reception for WWE 2K Video Games Other than WWE
      2K16, WWE 2K17, and WWE 2K18........................................................................................ 3

III. Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
     Concerning Statements Made by Randy Orton in Online Articles as Hearsay ...................... 6

IV. Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
    Concerning Plaintiff’s 2009 Phone Call to WWE .................................................................. 8

V.    Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
      Concerning Randy Orton’s Number of Social Media Followers.......................................... 12

VI. Response To Defendants’ Motion to Exclude Mr. Ryan Clark’s Testimony Relying On Dr.
    Zagal’s Expert Opinions if Defendant’s Daubert Motion is Granted................................... 13
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 3 of 18 Page ID #3897




       Plaintiff respectfully requests this Court deny Defendant’s omnibus motion in limine for

the reasons set forth below.

I.     Response to Defendants’ Motion to Exclude Evidence, Testimony, or Arguments
       Concerning Defendants’ Revenues and Profits

       Defendants’ first motion in limine seeking to prevent Plaintiff from presenting evidence

of her damages should be denied. The Copyright Act permits a plaintiff to recover an infringer's

profits that are “attributable to the infringement....” 17 U.S.C. § 504(b). The Act specifies that

“[i]n establishing the infringer's profits, the copyright owner is required to present proof only

of the infringer's gross revenue, and the infringer is required to prove his or her deductible

expenses and the elements of profit attributable to factors other than the copyrighted work.” See

Id. (emphasis added); Bell v. Taylor, 827 F.3d 699, 710 (7th Cir. 2016). Defendants’ contention

that Defendants’ revenue and profit are somehow irrelevant is contrary to the well-established

tenants of copyright law.

       Evidence of Defendants’ gross revenue and profits, as required by 17 U.S.C. § 504(b),

cannot be excluded because, although the burden rest with Plaintiff to establish a causal

connection, Seventh Circuit law is clear that this burden may be met with a minimal causal

connection. Bergt v. McDougal Littell, 661 F. Supp. 2d 916, 927 (N.D. Ill. 2009). Here, as in

Bergt, Plaintiff has met the burden in showing a causal connection between profits and the

infringement by showing, with sworn testimony of Defendant World Wrestling Entertainment

Inc.’s (“WWE”) 30(b)(6) witness, that WWE would not have approved WWE 2K16, WWE 2K17,

and WWE 2K18 (collectively, the “Infringing Games”) for sale absent inclusion of the Dove,

Rose, Skulls, Tribal, and Tribal Addition tattoos inked on Mr. Orton by Plaintiff (the “Tattoos”).

(Ex. A (Kiang Dep. at 52:25–55:4)). Thus, but for inclusion of the Tattoos in the Infringing

Games, the Infringing Games never would have been sold. In the Seventh Circuit, a causal



                                                  1
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 4 of 18 Page ID #3898




connection is shown when the copyright holder provides a figure limited to the profit stream

resulting from the infringement and demonstrates a minimal causal connection. Bergt, 661 F.

Supp. 2d at 927. Plaintiff has met her burden. Critically, a plaintiff is not required to prove that a

buyer’s decision to purchase the infringing work was made solely on the inclusion of the

copyrighted material. See id. at 928 n.8 (plaintiff not required to prove that any purchasers

bought the textbook because his painting was included). Plaintiff obtained, through discovery,

sworn deposition testimony from Defendant WWE that the Infringing Games would not have

been approved for sale absent the Tattoos. Plaintiff obtained, through discovery, revenue

numbers that are limited to sale of the Infringing Games. Therefore, as a matter of law,

Defendants’ revenue from the Infringing Games is relevant.

        Once liability for copyright infringement has been shown, as it has been here, § 504(b) of

the Copyright Act creates an initial presumption that the infringer's “profits . . . attributable to the

infringement” are equal to its gross revenue. Francois v. Ruch, 2006 WL 3735950, at *3 (C.D.

Ill. Dec. 15, 2006). Once the copyright owner establishes the gross revenue, the burden shifts to

the infringer to show that its revenue was “attributable to factors other than the copyrighted

work.” See § 504(b). Id. Plaintiff has shown more than required through, among other things,

Defendants’ own admissions that Defendants copied Plaintiff’s Tattoos and reproduced them in

the Infringing Games and, further, that Defendants would not have approved the sales of the

Infringing Games but for such copying. (Ex. B (Take-Two Dep. (Little)) at 149:1–13; 164:23–

165:3; Ex. A at 74:2–9). Defendants’ first motion in limine should be denied on this basis alone.

        Defendants’ additional arguments are duplicative of their summary judgment arguments.

As discussed above, Plaintiff is properly seeking damages under a “disgorgement theory”

pursuant to Section 504(b). Therefore, evidence regarding Defendants’ revenues is critical and




                                                   2
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 5 of 18 Page ID #3899




necessary for the jury to consider. As such, evidence of Defendants’ revenues cannot be

“confusing” to the jury. Defendants’ first motion in limine should be denied.

II.    Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
       Regarding Marketing, Advertising, or Critical Reception for WWE 2K Video Games
       Other than WWE 2K16, WWE 2K17, and WWE 2K18

       Defendants’ second motion seeking to exclude the relevant Infringing Games history, and

their context in the Infringing Games’ franchise, should be denied.

       Defendants’ second motion in limine ignores the fact that WWE, who had control over

the WWE videogame franchise before Take-Two Interactive Software, Inc., 2K Games, Inc., 2K

Sports, Inc., and Visual Concepts, Inc. (the “Take-Two Defendants”) developed the Infringing

Games, is also a Defendant in this action. It also ignores the fact that the Take-Two Defendants

relied heavily on assets created for previous games by Yuke’s Co. Ltd. when designing the

Infringing Games. See (Ex. B at 68:5–17) (describing the relationship between Visual Concepts

and Yuke’s, the previous developer of the WWE series of games). This relationship included the

Take-Two Defendants publishing and advertising games that were being developed in

collaboration with Yuke’s. (Id. at 77:6–13.) Previous marketing and advertising for the WWE

series of games depicts Randy Orton. Therefore, the previous games were highly relevant at

least to: (a) describe the development of the Infringing Games; (b) describe how the Infringing

Games were advertised; (c) describe the history of the relationship between WWE and the Take-

Two Defendants; (d) demonstrate the centrality of Mr. Orton to the videogame franchise and to

the wrestling community; and (e) demonstrate WWE’s involvement and causation of Plaintiff’s

damages. For these reasons, this Court should deny Defendants’ motion.

       Defendants further argue that Plaintiff’s expert Dr. Jose Zagal’s reliance upon earlier-

released WWE or wrestling themed videogames “have no bearing on any issues in this

Litigation.” Doc. 212 at 10. Defendants are thereby re-arguing their Daubert motion, to which


                                                3
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 6 of 18 Page ID #3900




Plaintiff previously responded. This evidence should be not be excluded as not relevant. “The

relevance threshold is low as the evidence need only ‘tend’ to make the fact of consequence

more probable, thus requiring merely a rational connection between the evidence offered by the

litigant and the fact of consequence the litigant intends to establish.” Int'l Merger & Acquisition

Consultants, Inc. v. Armac Enter. Inc., 531 F.2d 821, 823 (7th Cir. 1976). Dr. Zagal’s testimony

regarding Mr. Orton’s appearance on the cover of WWE ’12 demonstrates the importance of

Randy Orton in the world of WWE videogame wrestling and his contributions to the success,

sales, and profits of the WWE 2K videogames, including the Infringing Games. Statements by

Mr. Orton regarding the development process and realism in the videogames demonstrate the

importance to videogame publishers, such as the Defendants, that in-game characters be depicted

as realistic as possible. The YouTube fan compilations cited by Dr. Zagal demonstrate how the

appearance of Mr. Orton’s videogame character relates directly to the critical reception and

financial success of WWE videogames and the importance of Mr. Orton’s appearance in the

videogames to WWE fans and consumers. Moreover, Dr. Zagal is entitled rely on all these

sources in rendering his opinions, which sources are those typically relied on for such analyses.

       Defendants also incorrectly argue that Dr. Zagal’s references to earlier-released WWE

videogames are likely to confuse the jury into believing that “the entire lineup of WWE video

games since the early 2000s is attributable to the Take-Two Defendants” or “that Plaintiff is

asserting copyright claims against those games.” Doc. 212 at 11. Dr. Zagal makes clear in his

discussion of the earlier-released videogames that they are published by a separate company and

not the Take-Two Defendants. Dr. Zagal does not claim that videogames released by any

separate company or earlier-released games are attributable to the Take-Two Defendants but

rather uses the games to emphasize importance of a true-to-life portrayal of Mr. Orton to satisfy




                                                 4
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 7 of 18 Page ID #3901




consumer demand and launch a successful videogame. Dr. Zagal’s discussion of the earlier-

released games will further illuminate to the jury the relationship between an accurate and

faithful portrayal of the Tattoos in WWE videogames and the critical reception and success of

those games, including the Infringing Games. At the very least, this alleged source of confusion

may be easily and completely dealt with via cross examination at trial by Defendants’ skilled

counsel.

       Defendants also contend that discussion of the earlier-released games would unfairly

prejudice Defendants by “suggesting that Defendants also owe damages for the appearance of

the Tattoos on Mr. Orton” in the earlier-released games. Rule 403 requires exclusion only where

the evidence's probative “value is substantially outweighed by a danger of unfair prejudice.”

FED. R. EVID. 403. This lenient standard favors the admission of evidence. See United States v.

Krenzelok, 874 F.2d 480, 482 (7th Cir. 1989) (“[W]hen the trial judge is in doubt, Rule 403

requires admission.”). As stated previously, Dr. Zagal’s discussion of the earlier-released games

does not suggest that the Take-Two Defendants owe damages for the appearance of the Tattoos

on Mr. Orton in those games, and Dr. Zagal does not use the evidence for that reason. Rather, the

purpose of the discussion of earlier-released games is to demonstrate to the factfinder that an

accurate depiction of Mr. Orton, including the Tattoos, is critical to the positive reception and

commercial success of WWE videogames. The probative value (which is very high) of this

evidence is not outweighed by the danger of unfair prejudice (which is low) as Dr. Zagal’s

testimony does not suggest what Defendants claim. Defendants’ second motion in limine should

be denied.




                                                 5
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 8 of 18 Page ID #3902




III.   Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
       Concerning Statements Made by Randy Orton in Online Articles as Hearsay

       Defendants’ motion seeking to exclude statements by Randy Ortona critical third party

in this litigationon relevant topics should be denied.

       As an initial matter, Mr. Orton’s statements, relied upon by Plaintiff’s expert Dr. Zagal,

are relevant. Evidence is relevant if “it has a tendency to makes a fact [at issue] more or less

probable that it would be without the evidence.” FED. R. EVID. 401(a). Dr. Zagal relies on Mr.

Orton’s statements to illustrate the extent to which consumers care about Mr. Orton’s appearance

in the videogames, and the efforts videogame publishers, such as Defendants, will take to satisfy

the demand for realism. Such evidence also provides some data on the extent to which

consumers are perceived to care about the appearance of WWE Superstars in the WWE 2K

Games. Mr. Orton’s perceptions of his character relate directly to the critical reception and

commercial success of WWE videogames, including the Infringing Games.

       Defendants’ Rule 403 argument to exclude Mr. Orton’s statements also fails. Evidence is

“unfairly prejudicial,” only if it will induce the jury to decide case on an improper basis,

commonly an emotional one, rather than on evidence presented. See FED. R. EVID. 403 advisory

committee’s note to 1972 amendment. Dr. Zagal makes clear when discussing Mr. Orton’s

statement concerning an earlier-released videogame published by THQ that the videogame was

published by THQ. Dr. Zagal does not claim that this videogame or other earlier-released

videogames are attributable to the Take-Two Defendants and will not do so at trial. Rather, Mr.

Orton’s statement is included to exemplify to the jury the importance of a realistic representation

of Mr. Orton in WWE-themed videogames. Therefore, the risk of prejudice is low and the

probative value is high.




                                                  6
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 9 of 18 Page ID #3903




         Mr. Orton’s statements are not hearsay. Plaintiff are not offering them for the truth of the

matters asserted. Rather, they would be used to demonstrate their effect on the videogames and

the importance of wrestler perceptions to broader consumer approval.

         In addition, the level of control over Mr. Orton enjoyed by WWE demonstrates that Mr.

Orton was an agent of the WWE. Defendants argue that Mr. Orton’s statements in Dr. Zagal’s

expert report are “inadmissible hearsay (and hearsay within hearsay) under Rules 801 and 802.”

Doc. 212 at 12. Defendant states that “Mr. Orton is not . . . an employee of WWE,” (Doc. 212 at

12), however, Mr. Orton is at least an independent contractor of WWE.1 (Ex. C (Randal Orton

WWE Booking Contract) ¶ 13.1 (the “Booking Contract”)). Under Rule 801(d)(2)(D), a

statement is not hearsay if it was made by the party’s agent or employee on a matter within the

scope of that relationship, while it existed. Independent contractors may be agents, and an agent

does not have to be an employee. 1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1251

(10th Cir. 2013); see also Howard v. Abdellatif, No. 2:05-CV-81, 2008 WL 5411775, at *4

(W.D. Mich. Dec. 23, 2008) (holding that physician’s statements still counted as admissions

because employment status as an independent contractor does not preclude him from role of

agent). “An independent contractor can be an agent if, and to the extent that, the contractor acts

for the benefit of another and under its control in a particular transaction.” State Police Ass'n of

Massachusetts v. Comm'r, 125 F.3d 1, 7 (1st Cir. 1997); see also Restatement (Second) of

Agency §§ 2, 14N (1957). Per the Booking Contract, Mr. Orton may not work or perform in any


1
  This Court need not reach the issue of whether or not Mr. Orton is actually an employee of the WWE to resolve
this motion in Plaintiff’s favor. However, Plaintiff notes that the extensive control exerted over Mr. Orton by the
WWE and the nature of the relationship depicted in the Booking Contract are more consistent with that of an
employer/employee relationship than an independent contractor relationship. See, e.g., Ex. C ¶ 5.1 (exclusivity
agreement between Orton and the WWE); Id. ¶ 7.1 (providing for payment of a salary to Mr. Orton); Id. ¶¶ 8.1–8.4
(obligating the WWE to obtain licenses to conduct professional wrestling exhibitions involving Mr. Orton; pay for
overhead costs of performances, exploitation of footage, and merchandising activities; schedule events and book Mr.
Orton to appear at the events, including selecting the time and place of such events); Id. ¶ 9.14 (a second exclusivity
agreement).


                                                          7
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 10 of 18 Page ID #3904




 capacity for any other martial arts or wrestling organization or entity not owned or controlled by

 WWE. Ex. C ¶ 9.14. WWE is granted exclusive worldwide rights to Mr. Orton’s services,

 appearances, and performances in the entertainment industry. Id. ¶ 5.1. WWE has the sole

 discretion to book Mr. Orton in wrestling matches and other events. Id. ¶ 8.3. In order to

 participate in other appearances, Mr. Orton may only do so with WWE’s express and written

 approval. Id. ¶ 5.2. The tight control WWE retains over Mr. Orton in his contractual obligations

 support a determination that an agency relationship exists between Mr. Orton and WWE. See

 State Police Ass’n of Massachusetts, 125 F.3d at 7 (finding that police association had an agency

 relationship with outside firms because it retained very tight control over the method and manner

 of solicitation, the ingredients of the sales pitch, the identity of the solicitors, the financial

 aspects of the arrangement, the use of its name, and the advertising formats). Given that the

 statements by Mr. Orton were made while contracted by WWE and discussing WWE

 videogames (a topic on which he was authorized, and sometimes required, to speak), the

 statements are not hearsay under Federal Rule of Evidence 801(d)(2)(D).

 IV.     Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
         Concerning Plaintiff’s 2009 Phone Call to WWE

         Defendants’ fourth motion in limine seeking to exclude evidence regarding a phone call

 made between Plaintiff and Defendant WWE prior to this litigation. Plaintiff’s call to WWE is

 (1) relevant; (2) not hearsay; (3) not prejudicial; and (4) certainly not a settlement negotiation

 that would be excluded by Federal Rule of Evidence 408.

         The call between Plaintiff and a representative of WWE is clearly relevant to this matter

 under the “any tendency” standard described in Federal Rule of Evidence 401. Defendants argue

 this evidence concerns a “completely different work in a completely different context.” Doc. 212

 at 10. This is incorrect and Defendants omitted the critical fact that Plaintiff will testify that



                                                     8
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 11 of 18 Page ID #3905




 WWE offered to pay Plaintiff to license her Tattoos. The phone call concerned the WWE’s use

 of the very Tattoos at issue in this lawsuit. Defendants’ contention that Defendant WWE’s

 offer to pay money to license the very Tattoos at issue in this lawsuit is irrelevant is not credible

 when Defendants now contend there is no market for licensing Tattoos.

        Defendants rely on West v. Perry to claim that evidence concerning a defendant’s “other

 works” is “not probative” and should therefore be excluded. Doc. 212 at 14. However,

 Defendants’ assertion that the faux sleeves are “other works” is not in accord with West’s

 holding. In West, the issue was whether defendants could offer their own other copyright

 registrations in their defense to plaintiff’s copyright infringement claim. West v. Perry, No.

 2:07CV200, 2008 WL 5071109, at *3 (E.D. Tex. Nov. 25, 2008). The court held defendant’s

 other copyright registrations to be irrelevant as those did not pertain to the issues being litigated,

 and therefore evidence of defendant’s “other works” (defendant’s own copyrights) were not

 probative and irrelevant. Id.

        Here, the phone call does not relate to the same type of “other works” of the Defendants

 as described in West. The phone call relates to the Tattoos (the copyrighted Tattoos at issue in

 this case) as well as WWE’s contemplated creation of the faux sleeves and its offer to license the

 Tattoos from Plaintiff. Additionally, the faux sleeve does not constitute “other works” as

 described in West as those are not Defendants’ copyrights.

        Defendants further argue that the phone call is not relevant to their fair use defense.

 Plaintiff contends that Defendants’ infringement does not fall under the fair use doctrine, but

 nevertheless, the phone call tends to rebut it. The reason is that Defendants too narrowly define

 the market for the copyrighted works (the fourth fair use factor) as the licensing of tattoos for use

 in videogames. The Supreme Court has made clear, however, that the inquiry of harm to the




                                                   9
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 12 of 18 Page ID #3906




 market must take into account the original work, as well as the markets for derivative works.

 Campbell v. Acuff-Rose Music, Inc. 510 U.S. 569, 590 (1994) (citing Harper & Row, 471 U.S. at

 569). The market is thus broader and includes licensing tattoo works generally, not just for

 videogames. Defendants’ narrow construction of the market does not consider derivative works

 and how those markets would be harmed. The phone call tends to show that derivative markets

 for tattoo works exist and, indeed, show an example of Plaintiff’s attempted entrance into that

 market. The phone call between Plaintiff and WWE is relevant to at least the fair use analysis as

 it is probative of the following facts: (1) a market for licensing tattoos; (2) Plaintiff’s awareness

 of the market and desire to capitalize on it; (3) harm to Plaintiff, and the market, through

 Defendants’ infringing activities; and/or (4) Defendants’ acknowledgement that such a market or

 markets exist.

        Second, the phone call, or more specifically what was said by the WWE representative to

 Plaintiff, is not hearsay, as Defendants contend. Evidence is only hearsay if it is offered to prove

 the truth in the matter asserted. FED. R. EVID. 801(c)(2). Here, Plaintiff is not offering evidence

 of the phone call to prove truth of the matter asserted. Rather, Plaintiff is offering evidence of the

 call to describe her own experiences with attempting to license her Tattoos, her experiences in

 the market (or nascent market) for licensing tattoos for faux sleeves, and to describe her earliest

 experiences with the WWE. Additionally, under Fed. R. Evid. 801(d)(2), any statements made

 in the phone call to Plaintiff by the representative of WWE is clearly an opposing party’s

 statements and not hearsay.

        Third, evidence of the phone call will not confuse the jury or cause unfair prejudice,

 contrary to Defendants’ contention. Specifically, Defendants argue that introduction of the call

 (and in turn the faux sleeve) will cause the jury to confuse the issues between the contemplated




                                                   10
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 13 of 18 Page ID #3907




 faux sleeve and the infringing works. This is not credible as the differences between the

 Infringing Games and apparel are self-evident.

        In support of their argument, Defendants cite John Wiley and Sons, which found that

 given the staggering number of infringing works the jury was already asked to wade through, it

 would have confused the jury to introduce additional book titles that were not at issue. John

 Wiley and Sons v. Book Dog Books, LLC., 2017 WL 10844685, at *3 (S.D.N.Y. Dec. 8, 2017).

 Unlike John Wiley, however, it is clear here that the introduction of the phone call into evidence

 would not cause sufficient confusion to substantially outweigh the probative value of the

 evidence because there is not already “a staggering number” of infringing works in this case.

 Further, the faux sleeves are a categorically different product type than videogames, unlike in

 John Wiley where all products at issue were books. Additionally, while copyright infringement

 by the faux sleeves is not at issue in this case, evidence of the phone call is key portion of

 Plaintiff’s case-in-chief and highly probative of at least Plaintiff’s attempted entrance into the

 market for licensing her tattoos and, indeed, of the market for licensing tattoos itself.

        Finally, Defendants contend the phone call was part of settlement negotiations and as

 such should be inadmissible under Federal Rule of Evidence 408. They base this on the fact that

 Plaintiff testified that she made the call to negotiate payment for WWE’s use of the Tattoos.

 However, this is an incorrect interpretation of the law governing the admissibility of settlement

 negotiations. The actions by Plaintiff in calling WWE do not constitute negotiating settlement

 because: (1) no claim had arisen when Plaintiff made the phone call, see Big O Tire Dealers, Inc.

 v. Goodyear Tires and Rubber Co. 561 F.2d 1365, 1373 (10th Cir. 1977) (holding that simple

 “business negotiations” absent threatened litigation is not a settlement negotiation because no

 claim has arisen); (2) Plaintiff approached WWE unilaterally, see Lee Middleton Original Dolls,




                                                  11
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 14 of 18 Page ID #3908




 Inc. v. Seymour Mann. Inc., 299 F.Supp.2d 892, 895-96 (E.D. WI 2004) (holding one party

 approaching the other without the second party’s knowledge of settlement negotiations is not

 settlement negotiations); and (3) there is no evidence that Plaintiff was speaking with someone

 who had the power to negotiate and settle claims. In fact, WWE’s claim that it has no

 recollection of the call shows it never perceived or understood this call to be a settlement offer.

 Therefore, evidence of this phone call should not be deemed inadmissible under Rule 408 as a

 settlement negotiation.

           Therefore, for the above stated reasons, Defendants’ motion to exclude evidence,

 testimony, and arguments relating to the 2009 phone call between Plaintiff and WWE should be

 denied.

 V.        Response to Defendants’ Motion to Exclude Evidence, Testimony, or Argument
           Concerning Randy Orton’s Number of Social Media Followers

           Defendants’ fifth motion in limine is yet another tired attempt to relitigate its pending

 Daubert motion and should be denied. Facts regarding Randy Orton’s social media presence,

 especially his number of followers, are relevant under Federal Rule of Evidence 401 because

 they tend to make more probable the fact that Randy Orton is an extremely popular wrestler and

 individual, especially when compared with other publicly accessible social media metrics.

 Popularity and prominence of a wrestler (and videogame character) is relevant to that wrestler’s

 appeal to the consuming public and ultimately to sales. As Plaintiff’s expert wrote in his

 opening expert report, “[v]ideogame companies use verisimilitude [realism] to promote and sell

 their games – highlighting improved visuals and accuracy.” Ex. D, (Zagal Opening Report) at 9.

 Although perhaps an imperfect metric, the number of social media followers Mr. Orton enjoys

 has a tendency to make more or less likely that fans would notice (or care) if the Tattoos were

 not accurately reproduced. The more fans who are familiar with and care about Mr. Orton’s


                                                    12
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 15 of 18 Page ID #3909




 appearance, the more important Mr. Orton is to the wrestling universe as a whole. Testimony of

 Defendants’ own witnesses establishes the importance of realism to the WWE 2K Games. (Ex. B

 at 99:23–100:2, 159:19–16:14; Ex. A at 49:15–51:10).

           Introducing evidence of Randy Orton’s social media followers will not result in the jury

 having to make a speculative leap. To begin with, even if it did, circumstantial evidence is

 admissible to the same extent as direct evidence, as “[d]irect and circumstantial evidence are the

 same in principle.” Achor v. Riverside Golf Club, 117 F.3d 339, 341 (7th Cir. 1997). Further,

 Defendants’ characterization of Dr. Zagal’s report misrepresents the point of Dr. Zagal’s

 argument and use of social media metrics. Popularity of a wrestler is indisputably an important

 factor in making the determination as to whether or not to include that wrestler in the Infringing

 Games. However, popularity is an amorphous concept that cannot be directly measured.

 Therefore, in order to demonstrate the not-even-disputed popularity of Mr. Orton, and thus his

 importance to the Infringing Games, Dr. Zagal looks to external and organic metrics such as

 social media presence. Such information will not lead to jury confusion because it does not

 suggest other potential sources of liability for Defendants or provide evidence to the jury that

 will bias it towards Defendants. Indeed, standing alone, evidence regarding Mr. Orton’s social

 media following is certainly not outcome determinative. Like much of the other evidence

 Defendants seek to omit through their motions in limine, thoughtful advocacy by counsel during

 cross examination is the proper method for dealing with any alleged confusion, not a pretrial

 ruling.

 VI.       Response To Defendants’ Motion to Exclude Mr. Ryan Clark’s Testimony Relying
           On Dr. Zagal’s Expert Opinions if Defendant’s Daubert Motion is Granted

           Defendants’ sixth motion in limine is contrary to established Seventh Circuit law on the

 evidence experts may rely on and should be denied.



                                                   13
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 16 of 18 Page ID #3910




         Mr. Clark’s expertise is in the field of financial reporting requirements, management

 consulting, corporate finance, and valuation. He should be permitted to rely on Dr. Zagal’s

 opinion, even if Dr. Zagal is excluded, for two reasons: (1) experts may rely on inadmissible

 evidence, including inadmissible expert testimony, and (2) Mr. Clark does not rely solely on Dr.

 Zagal’s opinion when forming his opinions.

         Experts may rely on inadmissible evidence. Here, Mr. Clark is offering analysis of the

 validity and reliability of the opinions of Defendants’ damages expert, James Malackowski.

 Seventh Circuit law is clear: Mr. Clark is permitted to rely on the opinions of other experts in

 forming his opinion, even if said experts cannot testify at trial. See, e.g., Angelopoulos v.

 Keystone Orthopedic Specialists, S.C., No. 12-CV-5836, 2017 WL 2178504, at *4–5 (N.D. Ill.

 May 16, 2017) (valuation expert permitted to rely on opinion of other expert who would not

 testify at trial where valuation expert would use other opinion within valuation expert’s area of

 expertise); Dura Auto. Sys. of Indiana, Inc. v. CTS Corp., 285 F.3d 609, 613 (7th Cir. 2002)

 (“Now it is common in technical fields for an expert to base an opinion in part on what a

 different expert believes on the basis of expert knowledge not possessed by the first expert; and it

 is apparent from the wording of Rule 703 that there is no general requirement that the other

 expert testify as well.”). In addition, it is clear that there is no prejudice to Defendants by

 allowing Mr. Clark to rely on the portions of Dr. Zagal’s opinion that he does because they are

 independently verified by Defendants’ own witnesses. Compare (Ex. E (Ryan Clark Rebuttal

 Expert Opinion) at 7 with Ex. B at 160:4-25 and Ex. C at 70:6–71:5). Mr. Clark should be

 permitted to rely on the opinion of Dr. Zagal.

         In addition, Mr. Clark did not purely rely on the opinions of Dr. Zagal; Mr. Clark

 conducted his own independent research into the importance to consumers of tattoo realism.




                                                   14
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 17 of 18 Page ID #3911




 Therefore, while Mr. Clark and Dr. Zagal produce similar opinions regarding realism driving

 demand, Mr. Clark is not simply “parroting” Dr. Zagal. Mr. Clark’s opinions are also

 independently supportable.

        Therefore, to the extent that Dr. Zagal’s opinion is excluded, Mr. Clark should not be

 prohibited from offering his testimony regarding realism being a driver of consumer demand,

 and in turn, his opinion that Defendants profited from inclusion of the Tattoos in the Infringing

 Games. Defendants’ motion to exclude Mr. Ryan Clark’s testimony in the event Dr. Zagal’s

 testimony is excluded should be denied.

 Dated: September 18, 2020                            Respectfully submitted,

                                                      /s/ Anthony G. Simon
                                                      Anthony G. Simon, IL 6209056
                                                      Anthony R. Friedman, IL 6299795
                                                      THE SIMON LAW FIRM, P.C.
                                                      800 Market Street, Suite 1700
                                                      St. Louis, Missouri 63101
                                                      Phone: (314) 241-2929
                                                      Fax: (314) 241-2029
                                                      asimon@simonlawpc.com
                                                      afriedman@simonlawpc.com

                                                      R. Seth Crompton
                                                      THE HOLLAND LAW FIRM
                                                      300 N. Tucker, Suite 801
                                                      St. Louis, Missouri 63101
                                                      scrompton@allfela.com
                                                      Phone: (314) 241-8111
                                                      Facsimile: (314) 241-5554

                                                      Attorneys for Plaintiff




                                                 15
Case 3:18-cv-00966-SMY Document 220 Filed 09/18/20 Page 18 of 18 Page ID #3912




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon all counsel of record via

 this Court’s CM/ECF system on September 18, 2020.

                                                    /s/ Anthony G. Simon




                                               16
